--------------------------------------------------------------------------------

Exhibit 10.16




CAPITAL ONE FINANCIAL CORPORATION
2004 Stock Incentive Plan
Performance Unit Award Agreement


No. of Performance Units:  Up to ______________




THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), dated January 26, 2011
(the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a Delaware
corporation ("Capital One" or the “Company”), and _________________ ("you"), is
made pursuant and subject to the provisions of the Company's 2004 Stock
Incentive Plan, as amended and restated (the "Plan") and all capitalized terms
used herein that are defined in the Plan shall have the same meaning given them
in the Plan unless they are otherwise defined herein.


WHEREAS, Article 9 of the Plan provides for the award from time to time in the
discretion of the Capital One Board of Directors (the “Board”) or its
Compensation Committee (the “Committee”) of performance units, the vesting and
issuance of which are subject to certain service, performance or  other
conditions;


W I T N E S S E T H :


1.             Grant of Performance Units.  Capital One hereby grants to you a
maximum award of _________________ performance units (the “Units”).  The target
award shall be _______________ performance units (the “Target Award”).  The
Units shall vest and the underlying shares of common stock of Capital One, $.01
par value per share (such underlying shares, the “Shares”), shall be issuable
only in accordance with the provisions of this Agreement and of the Plan.


2.             Non-Transferability.  Subject to the provisions of Section 3
hereof, the right to receive some or all of the Units and the Shares related
thereto shall not be assignable or transferable, or otherwise alienated or
hypothecated or otherwise encumbered under any circumstances.  Any purported or
attempted assignment, transfer, alienation, pledge, hypothecation or encumbrance
of such rights or of the Units or the Shares related thereto prior to their
issuance to you shall be null and void and shall result in the immediate
forfeiture of such rights or Units, including the Shares, and cancellation of
this Agreement.


3.             Lapse of Restrictions.


(a)            Vesting.  Except as provided in subsections 3(b) and 3(c) below
and to the extent not previously vested or forfeited as provided herein, the
Units shall vest on a date as determined by the Committee after termination of
the Performance Period (as defined below) and certification of performance by
the Committee, but no later than March 15, 2014, or earlier in the event of the
Grantee’s death, Disability or Change of Control pursuant to paragraph 3(b) or
(c) hereof (the “Date of Issuance”).  On the Date of Issuance, the Units shall
vest, and the Shares shall become issuable as determined based on the Company’s
cumulative cash return on average tangible assets (“CROATA”), both absolutely
and as measured against a peer group,  consisting of companies in the KBW Bank
Sector index as of January 1, 2011, excluding custody banks in that index (the
“Peer Group), over a three-year performance period beginning on January 1, 2011
and ending on December 31, 2013 (the “Performance Period”) as certified by the
Committee following the end of the Performance Period.  For members of the Peer
Group who fail or are acquired, the cumulative CROATA through the time the
independent company stops reporting GAAP financials will be frozen and serve as
their final return metric for the Performance Period.  Members of the Peer Group
that continue to operate as independent companies but that fall out of the KBW
index will continue to be used in the Peer Group.  Peer Companies as of the Date
of Grant are shown in Appendix B.  Any new entrants to the KBW Bank Sector index
after January 1, 2011 will not be considered members of the Peer Group for any
award determination or calculation related to this Agreement. The number of
Units that shall vest on the Date of Issuance is set forth on Appendix A.


 
 

--------------------------------------------------------------------------------

 


With respect to any Units that have vested on the Date of Issuance, the Shares
related thereto shall be issued to you, in settlement of such vested Units, on
such Date of Issuance.  Dividends will be accrued and paid out as additional
shares at the time of the award.  All Units, including your rights thereto and
to the underlying Shares, which do not vest on or before the Date of Issuance,
as provided in this Section 3, shall immediately be forfeited as of such Date of
Issuance (to the extent not previously forfeited as provided herein).


(b)           Effect of Termination of Employment.


(i)             Upon your termination of employment with Capital One for any
reason other than death, Disability, Retirement or by Capital One not for Cause
(as defined below) prior to the Date of Issuance, all Units shall immediately be
forfeited (to the extent not previously vested as provided herein).


(ii)            Upon your termination of employment by Capital One not for Cause
on or before December 31, 2013, the number of Units that will vest and the
number of underlying Shares that will become issuable to you shall be equal to
the product of (x) the number of Units that would have vested on the Date of
Issuance if you had remained employed with Capital One through December 31,
2013, and (y) a fraction, the numerator of which is the number of complete days
from January 1, 2011 through the date of termination of your employment and the
denominator of which is 1,096. Such Units shall vest and the underlying Shares
shall become issuable to you on the Date of Issuance.  Upon your termination of
Capital One not for Cause on or after January 1, 2014,  but prior to the Date of
Issuance, the number of Units that shall vest on the Date of Issuance and the
number of underlying Shares that shall be issuable to you shall be as calculated
in 3(a) above.


For the purposes of this Agreement, “Cause” shall be defined as the willful and
continued failure by you to perform substantially your duties with the Company
or any affiliated company (other than any such failure resulting from incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered to you by the Board, the Committee, or the Chief
Executive Officer of the Company that specifically identifies the manner in
which the Board, the Committee or the Chief Executive Officer of the Company
believes that you have not substantially performed your duties, or the willful
engaging by you in illegal conduct or gross misconduct that in either case is
materially and demonstrably injurious to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of this Section 3, no act, or failure to act, on your part shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company.  Any act, or failure to act, based upon (A) authority
given pursuant to a resolution duly adopted by the Board, or if the Company is
not the ultimate parent corporation of the affiliated companies and is not
publicly-traded, the board of directors of the ultimate parent of the Company
(the “Applicable Board”), (B) the instructions of the Chief Executive Officer of
the Company (unless you are the Chief Executive Officer at the time of any such
instruction) or (C) the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company.  The cessation of your employment shall not be deemed
to be for Cause unless and until there shall have been delivered to you a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Applicable Board (excluding you,
if you are a member of the Applicable Board) at a meeting of the Applicable
Board called and held for such purpose (after reasonable notice is provided to
you and you are given an opportunity, together with your counsel, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
Applicable Board, you are guilty of the conduct described in this Section
3(b)(ii), and specifying the particulars thereof in detail.
 
(iii)           Upon your death or Disability on or prior to December 31, 2013,
the Units shall immediately vest and the Shares shall be immediately issuable to
you on the Date of Issuance; provided that the number of such Units vesting and
such Shares shall be equal to the product of (x) the Target Award amount as
specified above and (y) a fraction, the numerator of which is the number of days
from January 1, 2011, through the date of such death or Disability and the
denominator of which is 1,096; and provided further that in such case the Date
of Issuance shall be as soon as practicable following your death or Disability
and in all events on or before March 15 of the year following the year of such
death or Disability.  Upon your death or Disability on or after January 1, 2014,
but prior to the Date of Issuance, the number of Units that shall vest and the
number of Shares that shall be issuable to you shall be as calculated in Section
3(a) above.


(iv)           Upon your Retirement on or before December 31, 2013, the number
of Units that shall vest and the number of Shares that shall be issuable to you
shall be as calculated in Section 3(a) above.


(c)            Effect of Change of Control.  Upon a Change of Control, the Units
shall vest and the Shares shall become issuable to you in full after the closing
date of the transaction giving rise to the Change in Control, provided that,
after such Change of Control, the number of Units that shall vest and the number
of Shares that  shall be issuable to you shall be calculated based on a
performance period from January 1, 2011 through the closing date of the
transaction giving rise to the Change in Control; and provided further that the
Date of Issuance in such case shall be as soon as practicable after the closing
date of the transaction and certification of performance by the Committee, and
in all  events on or before March 15 of the year following the year of such
Change of Control.


 
 

--------------------------------------------------------------------------------

 


4.             Modification and Waiver.  Except as provided in the Plan with
respect to determinations of the Board or the Committee and subject to the
Board’s right to amend the Plan, neither this Agreement nor any provision hereof
can be changed, modified, amended, discharged, terminated or waived orally or by
any course of dealing or purported course of dealing, but only by an agreement
in writing signed by you and Capital One; provided, that changes, modifications
and amendments not detrimental to you may be made in writing signed only by
Capital One.  No such agreement shall extend to or affect any provision of this
Agreement not expressly changed, modified, amended, discharged, terminated or
waived or impair any right consequent on such a provision.  The waiver of or
failure to enforce any breach of this Agreement shall not be deemed to be a
waiver or acquiescence in any other breach thereof.


5.             Dividends.  Dividends with respect to the Shares shall accrue
beginning on January 1, 2011, through the applicable Date of Issuance when the
Shares underlying the Units are delivered, at which time such accrued dividends
shall be paid out in the form of additional shares of common stock of the
Corporation based on the Fair Market Value of a share of the Company’s common
stock on the business day prior to the Date of Issuance.  The accrued dividends
that shall be paid out to you shall be only such amount that has accrued with
respect to the Shares underlying the Units that vest on the Date of Issuance.


6.             Tax Withholding.  If you become subject to withholding under
applicable tax laws, you agree to pay Capital One the amount required to be
withheld by one or more of the following methods:


(a)            Capital One’s designated agent will automatically withhold the
number of Shares having a Fair Market Value equal to the amount required to be
withheld and deliver the proceeds thereof to Capital One, unless you otherwise
instruct Capital One or its designated agent as provided in (b) or (c) below;


(b)            by making a timely election to send cash or check payment; or
 
(c)            by such other methods as Capital One may make available from time
to time.


7.              Governing Law.  This Agreement shall be governed by federal law
and, to the extent not preempted thereby, by the laws of the State of
Delaware. Capital One and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county of Delaware for resolution of any and all claims, causes of action or
disputes arising out of this Agreement.  You and Capital One agree that the
court shall not set aside the Committee’s determinations unless there is clear
and convincing evidence of bad faith or fraud.


8.              Conflicts.  In the event of any conflict between the provisions
of the Plan as in effect on the Date of Grant and the provisions of this
Agreement, except terms otherwise defined herein, the provisions of this
Agreement shall govern.  All references herein to the Plan shall mean the Plan
as in effect on the date hereof.


9.              Bound by Plan.  In consideration of the grant of the Units and
the Shares, you agree that you will comply with such conditions as the Committee
may impose on the Units and the Shares and be bound by the terms of the Plan.


10.            Employment Status.  This Agreement does not constitute a contract
of employment nor does it alter your terminable at will status or otherwise
guarantee future employment.


 
 

--------------------------------------------------------------------------------

 


11.            Binding Effect.  This Agreement shall be binding upon,
enforceable against, and inure to the benefit of you and your legatees,
distributees and personal representatives, and Capital One and its successors
and assigns.


12.            Forfeiture Event.  You agree to reimburse the Company with
respect to the Units and the Shares to the extent required under Section 304 of
the Sarbanes-Oxley Act of 2002 or as otherwise required by law.


13.            Clawback.


(a)            If prior to the third anniversary of the Date of Issuance a
Restatement Date occurs, you shall deliver to the Company on the Restatement
Delivery Date the Clawback Shares (each as defined below), if any, as determined
under this Section 13(a).


For purposes of this Section 13(a):


(i)             “Amended CROATA” means the Company’s cumulative cash return on
average tangible assets over the Performance Period and taking into account the
financial results of the Company as reflected in the Restatement.


(ii)            “Held Shares” means the Shares held by you as of the Restatement
Delivery Date in the event that such number of Shares is less than the Clawback
Shares.


(iii)           “Clawback Shares” means the number of Shares equal to (A) the
number of Shares that were issued to you under this Agreement on the Date of
Issuance minus (B) the number of shares of common stock of the Company that
would have been issuable to you on the Date of Issuance as determined based on
the Amended CROATA and certified by the Committee following the Restatement
Date.  For any member of the Peer Group that restates its financial results for
all or any portion of the Performance Period prior to the date that the number
of Clawback Shares is certified by the Committee, the cumulative CROATA for that
company used for purposes of calculating the Clawback Shares shall take into
account such restatement.  For the avoidance of doubt, neither you nor the
Company shall have any obligation with respect to the Clawback Shares in the
event that the number of Shares in clause (B) of the preceding sentence exceeds
the number of Shares in clause (A) of the preceding sentence.  The Clawback
Shares shall be delivered to the Company in Shares; provided, however, that in
the event that on the Restatement Delivery Date you do not hold a number of
Shares equal to or greater than the Clawback Shares, you shall deliver to the
Company (x) all Held Shares plus (y) the pre-tax proceeds from sales or other
transfers of all Recovery Shares.  Such pre-tax proceeds shall be calculated
starting with the most recent sale or other transfer of Recovery Shares prior to
the Restatement Delivery Date and continuing in reverse chronological order with
any prior sales or transfers of Recovery Shares until the pre-tax proceeds of
all Recovery Shares are determined.  The “pre-tax proceeds” for any Recovery
Shares that were transferred by you in a transaction other than a sale on the
New York Stock Exchange shall be the Fair Market Value of such Recovery Shares
as of the date of such transaction.  The “pre-tax proceeds” for any Recovery
Shares that were withheld pursuant to Section 6 shall be the Fair Market Value
of such Recovery Shares as of the date they were withheld.


 
 

--------------------------------------------------------------------------------

 


(iv)           “Recovery Shares” means the number of Shares equal to the
difference between the Clawback Shares and your Held Shares.


(v)            “Restatement” means an accounting restatement of the Company’s
financial statements, covering all or any portion of the Performance Period, due
to the noncompliance of the Company with any financial reporting requirement
under the securities laws.  For the avoidance of doubt, in the event that the
Company makes any accounting restatement solely due to (A) any change after the
Date of Issuance in U.S. generally accepted accounting principles or (B) any
change after the Date of Issuance in financial reporting requirements under the
securities laws, such restatement shall not constitute a “Restatement” under
this Section 13(a).


(vi)           “Restatement Date” means the date after the Date of Issuance upon
which the Company first files (A) a Restatement or (B) a Current Report on Form
8-K with the Securities and Exchange Commission (or otherwise publicly
announces) that the Company expects to issue a Restatement.


(vii)          “Restatement Delivery Date” means the date that is 30 days after
the number of Clawback Shares is certified by the Committee in accordance with
this Section 13(a), or such earlier date upon which you deliver the Clawback
Shares to the Company.


(b)           If prior to the first anniversary of the Date of Issuance the
Committee determines that you have willfully engaged in illegal conduct or gross
misconduct that in either case is materially and demonstrably injurious to the
Company, you shall deliver to the Company on the Forfeiture Delivery Date the
Forfeiture Shares.


For purposes of this Section 13(b):


(i)             No act or failure to act on your part shall be considered
“willful” unless it is done, or omitted to be done, by you in bad faith or
without reasonable belief that your action or omission was in the best interests
of the Company.  Any act, or failure to act, based upon (A) authority given
pursuant to a resolution duly adopted by the Applicable Board, (B) the
instructions of the Chief Executive Officer of the Company (unless you are the
Chief Executive Officer at the time of any such instruction) or (C) the advice
of counsel for the Company shall be conclusively presumed to be done, or omitted
to be done, by you in good faith and in the best interests of the Company.


(ii)            “Forfeiture Shares” means (i) the number of Shares that were
issued to you under this Agreement on the Date of Issuance and held by you as of
the Forfeiture Delivery Date plus (ii) the pre-tax proceeds from sales or other
transfers, if any, of Shares that you have sold or otherwise transferred prior
to the Forfeiture Delivery Date.  The “pre-tax proceeds” for any Shares that
were transferred by you in a transaction other than a sale on the New York Stock
Exchange shall be the Fair Market Value of such Shares as of the date of such
transaction.  The “pre-tax proceeds” for any Shares that were withheld pursuant
to Section 6 shall be the Fair Market Value of such Shares as of the date they
were withheld.


 
 

--------------------------------------------------------------------------------

 


(iii)           “Forfeiture Delivery Date” means the date that is 30 days after
the Committee makes the determination referenced in the first sentence of this
Section 13(b), or such earlier date upon which you deliver the Forfeiture Shares
to the Company.


(c)           It is your responsibility to ensure that the shares of common
stock of the Company you deliver on a Delivery Date are Shares.  In the absence
of Company records or written documentation from your broker demonstrating this
fact, you must deliver to the Company the Fair Market Value of any Clawback
Shares or Forfeiture Shares, as applicable, as of the date that such Shares are
transferred from your stock plan account or otherwise become indistinguishable
from other shares of common stock of the Company that you may hold on the
Delivery Date.  “Delivery Date” means any Restatement Delivery Date or
Forfeiture Delivery Date, as applicable.


14.           Miscellaneous.


(a)           Your obligations under this Agreement shall survive any
termination of your employment with the Company for any reason.


(b)           You acknowledge that any of the Company’s rights or remedies under
this Agreement shall be cumulative and in addition to whatever other remedies
the Company may have under law or equity.


(c)           You agree that any recovery by the Company under this Agreement
will be a recovery of Shares to which you were not entitled under this Agreement
and is not to be construed in any manner as a penalty.


(d)           The Company may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this Agreement to satisfy any obligation or debt that you owe to the Company,
including any obligations hereunder.  The Company may not retain such funds or
securities until such time as they would otherwise be distributable to you in
accordance with this Agreement.
 


[Signature page follows.]


 
 

--------------------------------------------------------------------------------

 


Capital One from time to time distributes and makes available to associates a
disclosure document relating to the Plan.  You may also contact the HR Help
Center to obtain a copy of the Plan disclosure document and the Plan.  You
should carefully read the Plan disclosure document and the Plan.  By accepting
the benefits of this Performance Unit Award Agreement you acknowledge receipt of
the Plan and the Plan disclosure document and agree to be bound by the terms of
this Agreement and the Plan.


IN WITNESS WHEREOF, CAPITAL ONE FINANCIAL CORPORATION has caused this Agreement
to be signed on its behalf.



 
CAPITAL ONE FINANCIAL CORPORATION
     
By:
             
Jory Berson
 
Chief Human Resources Officer



 
 

--------------------------------------------------------------------------------

 


APPENDIX A


Percentile Achievement
If Company’s CROATA is equal to or below 0% During Performance Period
 
Percent of Target
If Company’s CROATA is above 0% During Performance Period
 
Percent of Target
Relative to Peer Group
Shares Awarded
Shares Awarded
0
0%
0%
1
0%
0%
2
0%
0%
3
0%
0%
4
0%
0%
5
0%
0%
6
0%
0%
7
0%
0%
8
0%
0%
9
0%
0%
10
0%
0%
11
0%
0%
12
0%
0%
13
0%
0%
14
0%
0%
15
0%
0%
16
0%
0%
17
0%
0%
18
0%
0%
19
0%
0%
20
20%
40%
21
21%
42%
22
22%
44%
23
23%
46%
24
24%
48%
25
25%
50%
26
26%
52%
27
27%
54%
28
28%
56%
29
29%
58%
30
30%
60%
31
31%
62%
32
32%
64%
33
33%
66%
34
34%
68%
35
35%
70%
36
36%
72%
37
37%
74%
38
38%
76%



 
 

--------------------------------------------------------------------------------

 


39
39%
78%
40
40%
80%
41
41%
82%
42
42%
84%
43
43%
86%
44
44%
88%
45
45%
90%
46
46%
92%
47
47%
94%
48
48%
96%
49
49%
98%
50
50%
100%
51
51%
102%
52
52%
104%
53
53%
106%
54
54%
108%
55
55%
110%
56
56%
112%
57
57%
114%
58
58%
116%
59
59%
118%
60
60%
120%
61
61%
122%
62
62%
124%
63
63%
126%
64
64%
128%
65
65%
130%
66
66%
132%
67
67%
134%
68
68%
136%
69
69%
138%
70
70%
140%
71
71%
142%
72
72%
144%
73
73%
146%
74
74%
148%
75
75%
150%
76
76%
152%
77
77%
154%
78
78%
156%
79
79%
158%
80
100%
200%
81
100%
200%
82
100%
200%
83
100%
200%
84
100%
200%
85
100%
200%
86
100%
200%
87
100%
200%
88
100%
200%
89
100%
200%



 
 

--------------------------------------------------------------------------------

 


90
100%
200%
91
100%
200%
92
100%
200%
93
100%
200%
94
100%
200%
95
100%
200%
96
100%
200%
97
100%
200%
98
100%
200%
99
100%
200%
100
100%
200%





APPENDIX B


Bank of America
BB&T Corporation
Citigroup
Comerica
Commerce Bancshares
Cullen Frost
Fifth Third Bancorp
First Niagara
Huntington Bancshares
JP Morgan Chase
KeyCorp
M&T
New York Community Bancorp
People’s United
PNC
Regions
SunTrust
US Bancorp
Wells Fargo
Zions
 
 

--------------------------------------------------------------------------------